Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action responsive to applicant’s amendment of 1/18/2022.  Claims 1-17 are pending.  Claims 5 and 14-15 are rejected.  Claims 1-4, 6-13 and 16-17 are allowed.

Priority
	Applicant’s claim of priority to application JP2018-004303 filed 01/15/2018 is acknowledged. 

Claim Rejections 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
On “occurrence of the predetermined abnormality, the control device controls the driving system to drive the motor vehicle at a constant vehicle speed when based on the user performing any brake operation.”   If the vehicle is stopped the motor is not driving the vehicle at constant speed.  Also, one would need an explanation on stopping the vehicle per base claim 1 and without using braking per claim 5.  

Claim Rejections 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hase et al. (US20180209535) in view of Bo et al. (Cn107097784),with citations per applicant’s machine translation, in further view of Ogami (JP2001165309), with citations per the machine translation, wherein Hase et al. teaches:
Hase teaches:
(re: cl 14) A motor vehicle, comprising: a driving system configured to cause the motor vehicle to run (¶29); 
And a control device configured to recognize a shift position in response to a user's shift operation of a shift lever and to control the driving system, based on the shift position (¶31-sensors sending shift lever signals to cpu-a to determine shift selection)  and the user's 
control device is further configured to perform a routine based on the motor vehicle stopping in a state that the control device is further configured to perform a routine based on the motor vehicle stopping in a state that a predetermined abnormality occurs that causes a failure in recognizing the shift position, the routine including  the control device setting  an abnormality-time shift position based on vehicle peripheral information and notifying the abnormality-time shift position. (¶30- reading driver brake pedal) 
wherein on occurrence of a predetermined abnormality that causes a failure in recognizing the shift position, the control device sets an abnormality-time shift position based on vehicle peripheral information and notifies the abnormality-time shift position (¶67-determine if there is a shift lever malfunction read).
Bo et al. teaches what Hase et al. lacks of: controlling transmission using steering operation (Steer/brake under step 3 ; L91-L97 ; L8,  L122-139-maintains steering stability, applies brakes to maintain speed and stability).  
It would have been obvious at the effective time of the invention for Hase et al.  to recognize the steering position and control the vehicle to provide left-right yaw axis control of the vehicle for maneuvering as taught by Bo et al..  It would have been obvious at the effective time of the invention for Hase et al.  to reset to control brake and steering operations to keep the vehicle stably under control at a constant speed without shock as taught by Bo et al..
Ogami teaches what Hase et al. lacks of:
the control device is further configured to perform a routine based on the motor vehicle  stopping in a state that  a predetermined abnormality occurs, (“[0034] Note that, for example, when an abnormality occurs during traveling at the 6th speed and the abnormality start switch is turned on after the vehicle is stopped, the cylinder 71 directs the engaging portion 73 of the shift and select lever 66 to the high position and moves the predetermined distance. Although it is driven at a low speed to move, the engaging member 73 does not move because the engaging member 73 is already located at the high position (sixth speed position). When the control circuit 3 determines in step 121 that the predetermined time required for the engagement part 73 to move by the predetermined distance has elapsed, the control circuit 3 reversely drives the cylinder 72 in step 122 to direct the engagement part 73 to the low position. A command for moving at least the distance L between the low position and the high position at low speed is output to the drive circuit 110. Based on this command, the engaging portion 73 moves toward the low position, and when the engaging portion 73 is aligned with the recesses 60 and 59 of the shift heads 56 and 55 located at the neutral position in the middle, the spring force of the compression spring 80 causes The switching shaft 65 is moved to the original position, and the engaging portion 73 engages with the recess 59 of the shift head 55 corresponding to the first-second shift fork 45. The engaging portion 73 moves even after engaging with the concave portion 59, indexes the first-second shift fork 45 to the low position, and switches the gear transmission mechanism 4 to the first gear.
[0035] In the above embodiment, when the abnormal start switch is turned on, first, the engaging portion 73 is moved toward the high position by a predetermined distance that is at least half the distance L between the low position and the high position. The distance L between the high position and the high position may be moved. With this configuration, the gear 
It would have been obvious at the effective time of the invention for Hase et al. to perform a routine if the vehicle is stopped and has a shift abnormality to try and jolt the vehicle shifting into a drive away state  as taught by Ogami. 

Hoshino teaches:
(re: cl 15) wherein on occurrence of the predetermined abnormality, the control device sets the abnormality-time shift position (¶31),based on at least one from among current location information of the motor vehicle, map information, and peripheral spatial information as the vehicle peripheral information (¶ 30 – pattern in rom is map). (¶ 30 – pattern in rom is map, current vehicle travelling state is peripheral information).
It would have been obvious at the effective time of the invention for Hase et al.  to let the sub CPU control to maintain the current speed to avoid shock during the anomaly as taught by Hoshino et al..  It would have been obvious at the effective time of the invention for Hase et al.  to use the pattern store in map in the ROM to optimally provide a failure soft landing and keep the vehicle running as best as possible under the limited reduced function during the abnormality as taught by Hoshino et al..

Allowable Subject Matter
	Claims 1-4 and 6-13 and 16-17 are allowed.
	The prior art does not disclose in combination: A motor vehicle, comprising: a driving system configured to cause the motor vehicle to run; a control device configured to recognize a shift position in response to a user's shift operation of a shift lever and to control the driving system, based on the shift position and the user's accelerator operation, brake operation and steering operation, wherein on occurrence of a predetermined abnormality that causes a failure in recognizing the shift position, the control device sets an abnormality-time shift position based on vehicle peripheral information and notifies the abnormality-time shift position, and when a moving direction is set by a moving direction setting unit that is provided separately from the shift lever and that allows the user to set the moving direction, the control device resets the abnormality-time shift position based on the moving direction, and controls the driving system, based on the abnormality-time shift position, the brake operation and the steering operation in combination with either of: on occurrence of the predetermined abnormality, the control device sets a drive position to the abnormality-time shift position when there is no dead end ahead of the vehicle, while setting a reverse position to the abnormality-time shift position when there is a dead end ahead of the vehicle or  the control device is further configured to perform a routine based on the motor vehicle  stopping in a state that wherein there is a predetermined abnormality.  
Of particular interest is Hase et al. which teaches: A motor vehicle, comprising: a driving system configured to cause the motor vehicle to run; a control device configured to recognize a shift position in response to a user's shift operation of a shift lever and to control the driving system, based on the shift position  and the user's accelerator operation , brake operation wherein on occurrence of a predetermined abnormality that causes a failure in recognizing the shift position, the control device sets an abnormality-time shift position based on vehicle peripheral information and notifies the abnormality-time shift position,  However, Hase et al.  does not 
	Of further interest is Hoshino et al. which teaches: when a moving direction is set by a moving direction setting unit that is provided separately from the shift lever and that allows the user to set the moving direction, the control device resets the abnormality-time shift position based on the moving direction, and controls the driving system, based on the abnormality-time shift position,
Of further interest is Bo et al. which teaches: Bo et al. teaches what Hase lacks of: aand steering operation , the brake operation and the steering operation steering stability, applies brakes to maintain speed and stability.
Of further interest Ogami which teaches the control device is further configured to perform a routine based on the motor vehicle stopping in a state that wherein there is a predetermined abnormality.  However, the latest amendment makes claim 1 sufficiently complex 

Response to Amendments/Arguments
	Applicant’s amendment was suficient to overcome the indefiniteness rejection under 35 USC 112 b. 
Applicant’s amendment to independent claim 1 has placed it in conflict with dependent claim 5. 
Base claim 1 features performing a routine in response to a shift abnormality contingent upon the vehicle being stopped.  Claim 5 calls for on “occurrence of the predetermined abnormality, the control device controls the driving system to drive the motor vehicle at a constant vehicle speed when based on the user performing any brake operation.”   If the vehicle is stopped the motor is not driving the vehicle at constant speed.  Also, one further would need an explanation on stopping the vehicle per base claim 1 and without using braking per claim 5. 
	Applicant’s placing claim 16 in independent form removes the objection due to dependence on a rejected base claim.  
Applicant’s amendments to independent claims 1 and 14 was sufficient to over the previous prior art rejection made to claims 1-3, and 5-15 evidenced by Hase et al. (US20180209535) in view of Hoshino et al. ( US20180003296) in further view of Bo et al. (Cn107097784).  However, Ogami teaches what Hase et al. lacks of: the control device is further configured to perform a routine based on the motor vehicle  stopping in a state that  a predetermined abnormality occurs, (“[0034] Note that, for example, when an abnormality occurs during traveling at the 6th speed and the abnormality start switch is turned on after the vehicle is stopped, the cylinder 71 directs the engaging portion 73 of the shift and select lever 66 to the 
[0035] In the above embodiment, when the abnormal start switch is turned on, first, the engaging portion 73 is moved toward the high position by a predetermined distance that is at least half the distance L between the low position and the high position. The distance L between the high position and the high position may be moved. With this configuration, the gear transmission mechanism 4 once switches to the second speed and then to the first speed, and therefore the switch 102 is turned on by the dog 96 fixed to the fork shaft 40 for the first and second speeds. “).  Ogami is being applied as a tertiary reference in a rejection to claims 14-15.  Given the combination of additional elements present in claim 1, it was deemed sufficiently 
Applicant’s amendment to claim 1 in combination with the limitations present was deem sufficient to overcome an obvious motivation for combining Ogami in addition to the Hase et al., Hoshino et al. and Bo et al. to one of ordinary skill in the art at the effective time of the invention.
	Applicant’s amendment to base claim 1 overcomes the objection to claim 4 as being allowable but for its dependence on a rejected base claim.	 
	Applicant’s arguments on the IDS are accepted and the objection made during the advisory action is withdrawn. We typically see applicant’s make a statement in the transmittal letter that the art was cited by a foreign patent office rather than a check box.  The IDS has been considered. The Office apologizes for this oversight.
Applicant’s argument on new claim 17 having suficient antecedent basis in the claims is accepted.  

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655